I N      T H E            C O U R T O F A P P E A L S
                                                                                     A T      K N O X V I L L E                                                               FILED
                                                                                                                                                                             April 15, 1999

                                                                                                                                                                          Cecil Crowson, Jr.
                                                                                                                                                                         Appellate C ourt
                                                                                                                                                                             Clerk



A L V I N         M c N A I R ,                                                                  )              K N O X         C H A N C E R Y
                                                                                                 )              C . A .         N O . 0 3 A 0 1 - 9 8 0 4 - C H - 0 0 1 2 2
                                                                                                 )
                          D e f e n d a n t - A p p e l l a n t ,                                )
                                                                                                 )
v s .                                                                                            )
                                                                                                 )              H O N . F R E D E R I C K                    D .         M c D O N A L D
                                                                                                 )              C H A N C E L L O R
                                                                                                 )
C A R L T O N             E .      S M I T H ,                                                   )
                                                                                                 )
                            P l a i n t i f f - A p p e l l e e .                                )              V A C A T E D          A N D     R E M A N D E D
                                                                                                 )
                                                                                                 )




C A R L T O N             E .      S M I T H ,             W h i t e v i l l e ,                 P r o      S e        A p p e l l a n t .


G A R Y       M .         K I R K ,             K n o x v i l l e ,            f o r           A p p e l l e e .




                                                                                 O         P     I   N      I      O     N

                                                                                                                                                             M c M u r r a y ,         J .




              I n         t h i s           a c t i o n ,          d e f e n d a n t                     C a r l t o n           S m i t h       a p p e a l s                t h e    t r i a l

c o u r t ' s         d e c i s i o n                t o      d e n y      h i s            m o t i o n         t o     s e t      a s i d e     a      d e f a u l t            j u d g m e n t

w h i c h         h a d         b e e n         e n t e r e d          a g a i n s t             h i m ,        w h i c h        h e    f i l e d       u n d e r            R u l e   6 0 . 0 2

o f       t h e      T e n n e s s e e                R u l e s          o f         C i v i l           P r o c e d u r e .               I n       h i s           m o t i o n ,     S m i t h

a l l e g e s             t h a t         h e      w a s      n e v e r         s e r v e d              w i t h       v a l i d       s e r v i c e               o f     p r o c e s s     a n d
t h u s     w a s     n o t           g i v e n        n o t i c e       o f     t h e          a c t i o n        a g a i n s t            h i m       w h i c h     h a d   b e e n

f i l e d     b y     t h e           p l a i n t i f f ,          A l v i n        M c N a i r .                W e       v a c a t e        t h e       t r i a l     c o u r t ' s

j u d g m e n t       a n d           r e m a n d         t h e      c a s e       f o r           a   t r i a l           o n      t h e     m e r i t s .



            T h i s     a c t i o n               b e g a n       o n     S e p t e m b e r              1 9 ,         1 9 8 8 ,         w h e n       M c N a i r      f i l e d   a

p e t i t i o n       f o r           d e c l a r a t o r y             j u d g m e n t ,              w h i c h           a l l e g e d        a s       f o l l o w s :


                                  T h             e D e f e n d a          n t s , C a r l a t o n                     [ s i c ]          S m i t h a n        d
                        T i n a S m            i t h 1, a r e               t h e s o l e h e i r s                      a t l a         w o f S a r a         h
                        J e a n T u            r n e r , d e c            e a s e d .    S a r a h J                    e a n T         u r n e r d i e        d
                        i n t e s t a           t e i n K n              o x C o u n t y , T e n                        n e s s e        e o n J u l           y
                        2 9 , 1 9 8             8 .

                                  I n 1 9 7 2 t h e d e c e a s e d , S a r a h J e a n T u r n e r ,
                        p u r c h a s e d a h o u s e a n d l o t a t 3 4 0 7 M c P h e r s o n
                        S t r e e t , K n o x v i l l e , T e n n e s s e e .

                                  O n                   o r a b o u t           N o v        e m b e r 1 2 , 1               9 7 5       t h e       P e t i -
                        t i o n e r ,                   A l v i n M c N        a i r        , t o o k u p r                   e s i d    e n c e         w i t h
                        t h e d e c e                 a s e d , S a r a          h J          e a n T u r n e r ,               a n d     t h e s     e t w o
                        p a r t i e s                     l i v e d t o        g e t        h e r     u n t i l             t h e          d e a t     h     o f
                        S a r a h J e                  a n T u r n e r            o n          J u l y 2 9 , 1 9               8 8 .

                                             D u r i n g           t h e p e r i o d o f t i m e f r o m N o v e                                       m b e   r
                        1     2   ,        1 9 7 5 a n         d u p t h r o u g h t h e p r e s e n t t i m e                                           t h   e
                        P     e   t   i   t i o n e r           h a s m a d e a l a r g e p o r t i o n o f                                              t h   e
                        p     a   y   m   e n t s o n                t h e f i r s t m o r t g a g e o n t h e                                         r e a   l
                        p     r   o   p   e r t y o w          n e d b y S a r a h J e a n T u r n e r a t                                             3 4 0   7
                        M     c   P   h   e r s o n S         t r e e t . . . d u r i n g t h e l a s t f i v                                          e t     o
                        s     i   x         y e a r s         y o u r P e t i t i o n e r m a d e a l l o f                                              t h   e
                        p     a   y   m   e n t s o n             t h e a f o r e s a i d m o r t g a g e .

                                                          *                             *                              *

                                            P l a i n t i f f w o u l d a v e r t h a t                                   a       c o n s t r u c t i v e
                        t     r   u   s   t s h o u l d b e e s t a b l i s h e d                                      t o            p r o t e c t h i s
                        i     n   t   e   r e s t      i n    t h e    r e a l   p r o p                                e r t       y        a t    3 4 0 7
                        M     c   P   h   e r s o n S t r e e t . . . a n d t h e                                           a m    o u n t o f h i s
                        i     n   t   e   r e s t s h o u l d b e d e t e r m i n e d                                    b y           t h i s C o u r t .




      1
        Default judgment was entered against Tina Smith and she is not involved
in this appeal.

                                                                                               2
                N o      c e r t i f i c a t e                          o f       s e r v i c e               w a s          a t t a c h e d               t o      M c N a i r ' s                 P e t i t i o n

f o r     D e c l a r a t o r y                        J u d g m e n t .



                T h e     n e x t              p l e a d i n g                  i n      t h e        r e c o r d            i s         M c N a i r ' s           m o t i o n             f o r      d e f a u l t

j u d g m e n t ,               w h i c h              a l l e g e s                  t h a t         S m i t h          " w [ a s ]              d u l y         s e r v e d          w i t h             a      c o p y

o f     t h e         s u m m o n s                 a n d         c o m p l a i n t               i n       t h i s          a c t i o n           o n      S e p t e m b e r                2 2 ,         1 9 8 8 . "

T h e      c e r t i f i c a t e                        o f         s e r v i c e                a t t a c h e d               t o         t h i s         m o t i o n        s t a t e s                  t h a t       a

c o p y         o f     t h e            m o t i o n              w a s         s e r v e d             u p o n         S m i t h           a t      3 4 0 7        M c P h e r s o n                 S t r e e t ,

K n o x v i l l e ,                     T e n n e s s e e .                           T h e       t r i a l             c o u r t           g r a n t e d            M c N a i r              a       d e f a u l t

j u d g m e n t            a g a i n s t                    S m i t h            o n          J a n u a r y            2 0 ,         1 9 8 9 .



                T h e     p e t i t i o n                     f o r        d e c l a r a t o r y                      j u d g m e n t             w a s         h e a r d o n F e b r u a r y                          3 ,

1 9 8 9 ,         w h e r e u p o n                    t h e            c o u r t             o r d e r e d            a s         f o l l o w s :


                                .        .      .t h e C o u r t w a s o f t h e o p i                                                    n i o n t h a t             i t     w   a    s
                                p   r    o   p r t h a t a c o n s t r u c t i v e
                                                e                                                                                         t r u s t b e               e s t   a   b    -
                                l   i    s   h d o n a c e r t a i n p a r c e l o f
                                                e                                                                                           p r o p e r t y a          t 3    4   0    7
                                M   c    P   h r s o n
                                                e          S t r e e t , K n o x v i l l e                                                ,       K n o x   C         o u n   t   y    ,
                                T   e    n   n s s e e t o p r o t e c t t h e i n
                                                e                                                                                         t e r e s t o f               A l   v   i    n
                                M   c    N   a r a s i t m a y a p p e a r i n
                                                i                                                                                        s a i d p r o p e            r t y   [   ,    ]
                                s   a    i   d i n t e r e s t b e i n g i n t h e a                                                     m o u n t o f F              i f t   e   e    n
                                T   h    o   u s a n d D o l l a r s ( $ 1 5 , 0 0 0 . 0 0                                                ) p l u s p a               y m e   n   t    s
                                m   a    d   e a f t e r t h e e n t r y o f t h i s                                                      j u d g m e n t .


                O n     A u g u s t                  1 0 ,         1 9 8 9 ,             M c N a i r              f i l e d          a      " m o t i o n           f o r     j u d i c i a l                     s a l e

t o     s a t i s f y               j u d g m e n t "                    i n      w h i c h           h e         a l l e g e d            t h a t        h e      " c o n t i n u e s                t o         m a k e

p a y m e n t s               o n            t h e          p r o p e r t y                   a n d         n o         e f f o r t s              h a v e          b e e n           m a d e             b y        t h e

d e f e n d a n t s                     h e r e i n               t o          s e l l          t h e         p r o p e r t y                a n d          t o      s a t i s f y                 t h e          l i e n

t h e r e o n           i n         f a v o r               o f       y o u r           p l a i n t i f f               h e r e i n . "                   O n     N o v e m b e r                 2 8 ,         1 9 8 9 ,




                                                                                                                  3
a f t e r     a      h e a r i n g ,             t h e      t r i a l          c o u r t         o r d e r e d        t h a t      t h e     p r o p e r t y                     a t     3 4 0 7

M c P h e r s o n         S t r e e t            b e       s o l d .



            T h e       p r o p e r t y                w a s        s o l d           a t       p u b l i c        s a l e        o n      J a n u a r y                   4 ,         1 9 9 0 .

M c N a i r         m a d e        t h e         h i g h e s t             b i d       a t       t h e      s a l e ,        a     b i d         o f          n i n e            h u n d r e d

d o l l a r s        ( $ 9 0 0 . 0 0 ) ,               a n d       t h e       p r o p e r t y            w a s    s o l d       t o     h i m          a t       t h a t          p r i c e .

A n    o r d e r              c o n f i r m i n g              t h e          s a l e           w a s       e n t e r e d          b y      t h e                K n o x           C o u n t y

C h a n c e r y         C o u r t          o n      J a n u a r y             1 0 ,         1 9 9 0 .



            T h e       n e x t       p l e a d i n g              i n        t h e         r e c o r d      i s      S m i t h ' s        R u l e            6 0 . 0 2            m o t i o n

t o   s e t         a s i d e        t h e        d e f a u l t              j u d g m e n t ,            f i l e d      J a n u a r y           2 6 ,            1 9 9 8 ,            w h i c h

s t a t e s       i n     r e l e v a n t                p a r t       a s      f o l l o w s :


                          1    .      I C a r l t o n E . S m i t h w a s a n d h a v e b e e n                                                          k e p    t
                          i    g   n o r a n t t o a n y s u i t b e i n g t a k e n a g a i n s                                                       t m        e
                          d    u   e t o t h e f a l s e a n d f r a u d u l e n t s u m m o n s                                                         t h a    t
                          w    a   s s u p p o s e [ d ] t o h a v e b e e n s e r v e d u p o n m                                                       e o      n
                          S    e   p t . 2 2 n d o f 1 9 8 8 .            T h e c o u r t s w a s [                                                      s i c    ]
                          g    i   v e n f a l s e i n f o r m a t i o n b y t h e p l a i n t i f f                                                       a n    d
                          t    h   r o u g h c o u n s e l f o r t h e p l a i n t i f f , o f m y                                                       t r u    e
                          w    h   e r e a b o u t s .   2 . A t t h e t i m e o f t h e s e r v i c                                                      e o     f
                          t    h   e s u m m o n s , I C a r l t o n E . S m i t h w a s i n c a r                                                       c e r    -
                          a    t   e d a t M o r g a n C o u n t y C o r r e c t i o n s , a n d c                                                       o u l    d
                          n    o   t h a v e b e e n s e r v e d w i t h a s u m m o n s a t                                                               t h    e
                          a    d   d r e s s t h a t ' s o n t h e s u m m o n s .          T o [ h                                                      a v e    ]
                          s    e   r v e d a s u m m o n s o n m e , t h e D e p u t y S h e                                                             r i f    f
                          w    o   u l d h a v e h a d t o c o m e t o W a r t b u r g , T n .                                                           3 .      I
                          C    a   r l t o n E . S m i t h c o u l d n o t h a v e r e s p o n d e                                                      d t       o
                          a    n   y d e f a u l t j u d g e m e n t a g a i n s t m e i n a t i                                                         m e l    y
                          m    a   t t e r [ s i c ] b e c a u s e I h a d n o k n o w l e d g e                                                         t h a    t
                          o    n   e w a s a g a i n s t m e , n o r t h a t a n y c i v i l m a t                                                       t e r    s
                          e    x   i s t e d .     I d i d n ' t b e c o m e a w a r e o f t h e s i                                                     t u a    -
                          t    i   o n t i l [ s i c ] m y r e l e a s e f r o m p r i s o n y                                                           e a r    s
                          l    a   t e r .     4 . T h e i n v a l i d s u m m o n s i s w h a t l e                                                     d t      o
                          t    h   e d e f a u l t j u d g e m e n t b e i n g t a k e n a g a i n s t                                                     m e    .




                                                                                                4
          O n     M a r c h          1 1 ,            1 9 9 8 ,             t h e      t r i a l       c o u r t           m a d e     t h e                f o l l o w i n g           w r i t t e n

o r d e r :


                      T   h   i
                              s c a u s e c a m e b e f o r e t h i s c o u r t o n M a r c                                                                        h 6        ,
                      1   9   9
                              8 u p o n t h e M o t i o n t o S e t A s i d e a D e f                                                                              a u l      t
                      J   u   d
                              g m e n t a n d a M o t i o n f o r a C o n t i n u a n c e f                                                                        i l e      d
                      h   e   r
                              e t o f o r e b y t h e D e f e n d a n t , t h e a p p e a r a n c                                                                    e b      y
                      t   h   e   P l a i n t i f f , a r g u m e n t b y c o u n s e l f o r                                                                          t h    e
                      P   l   a
                              i n t i f f , a n d u p o n t h e r e c o r d a s a w h o l e                                                                        f r o      m
                      a   l   l  o f w h i c h t h e c o u r t f i n d s t h a t t h e M o                                                                         t i o      n
                      f   o   r a C o n t i n u a n c e s h o u l d n o t b e g r a n t e d d u                                                                      e t      o
                      a       f
                              a i l u r e o f g r o u n d s u p o n w h i c h t h e M o t i o                                                                      n t        o
                      S   e   t     A s i d e     a   D e f a u l t   J u d g m e n t s h o u l d                                                                        b    e
                      g   r n t e d .
                              a                T h e l a t t e r r e s u l t s f r o m t h e                                                                       f a c      t
                      t   h t t h e c o u r t c o u l d f i n d n o f a u l t w i t h
                              a                                                                                                                                        t h    e
                      o   r g i n a l s e r v i c e o f p r o c e s s u p o n t h e d e f e n
                              i                                                                                                                                    d a n      t
                      a   n   d b e c a u s e T R C P r e q u i r e s t h a t s u c h M o t i o n                                                                    s a      s
                      i   s [ s i c ] b e i n g s o u g h t h e r e b e b r o u g h t w i t h                                                                        i n      a
                      r   e a s o n a b l e t i m e a n d 1 0 y e a r s f a r e x c e e d s                                                                            t h    e
                      b   o u n d s o f r e a s o n a b l e n e s s . I t i s , t h e r e f o r                                                                    e

                      O R D E R E D   t h a t  t h e    M o t i o n s o f  t h e  D e f e n d a n t
                      s h a l l b e a n d h e r e b y a r e d i s m i s s e d w i t h p r e j u -
                      d i c e a g a i n s t r e f i l i n g s a m e .


I t   t h u s     a p p e a r s              f r o m               t h i s          o r d e r      t h a t     t h e          C h a n c e r y                   C o u r t           d i s m i s s e d

S m i t h ' s     m o t i o n            a f t e r                 w h a t      a m o u n t e d          t o    a n          e x     p a r t e                h e a r i n g ,           w i t h o u t

p r o v i d i n g     S m i t h ,               a          p r o      s e      l i t i g a n t ,          a    c h a n c e           t o              b e     h e a r d           o r   p r e s e n t

e v i d e n c e     s u p p o r t i n g                       h i s          p o s i t i o n .



          T e n n e s s e e R u l e o f C i v i l P r o c e d u r e 6 0 . 0 2 p r o v i d e s t h e f o l l o w i n g

i n   r e l e v a n t         p a r t :



                      O   n       m o    t i        o n        a n d u p o n s               u c h t e r m      s     a       s a r e             j    u  s t ,       t   h   e
                      c   o   u    r t      m       a y        r e l i e v e a              p a r t y o r           t
                                                                                                                    h        e p a r        t y        '  s l      e g    a   l
                      r   e   p    r e    s e        n t    a t i v e f r o m                 a f i n a l       j d  u        g m e n t       ,         o  r d e    r     o   r
                      p   r   o    c e    e d        i n    g       f o r     t h e              f o l l o w     i g  n           r e a      s o        n  s :        (   1   )
                      m   i   s    t a    k e        ,        i n a d v e r t e n          c e , s u r p          r s  i       e o r            e      x c u s     a b    l   e
                      n   e   g    l e    c t        ;           ( 2 )       f r a          u d        ( w h   e h  t        e r           h e         r e t o     f o    r   e


                                                                                                   5
                              d    e n o m    i n a t      e d           i n t r i n s i c       o r          e x t r i                                             n s i c ) ,
                              m    i s r e    p r e n      t a t i o n ,       o r o t h e r m i s c o n d u c t                                                     o f a n
                              a    d v e r    s e p       a r t y ; ( 3 ) t h e j u d g m e n t i s v o i d ;                                                           . . .
                              .       . o r       ( 5 )        a n y o t h e r r e a s o n s a t i s f y i n g                                                      r e l i e f
                              f    r o m        t h e          o p e r a t i o n      o f  t h e     j u d g m e n t .                                                     T h e
                              m    o t i o    n s h       a l l b e m a d e w i t h i n a r e a s o n a b l e                                                          t i m e ,
                              a    n d f      o r r        e a s o n s ( 1 ) a n d ( 2 ) n o t m o r e t h                                                          a n o n e
                              y    e a r       a f t e      r t h e j u d g m e n t , o r d e r o r p r o c                                                         e e d i n g
                              w    a s e      n t e r      e d o r t a k e n .



             G e n e r a l l y ,                 w h e n          p r e s e n t e d              w i t h           a          p a r t y ' s             m o t i o n              t o            r e o p e n            a

f i n a l         j u d g m e n t             u n d e r           R u l e          6 0 . 0 2 ,          t h e          c o u r t s          h a v e                 a p p l i e d                t h e        r u l e

t h a t          " [ t ] h e               p r i n c i p l e               o f        f i n a l i t y                   i s           f i r m l y               e m b e d d e d                       i n          t h e

p r o c e d u r a l                r u l e s           a n d ,       t h e r e f o r e ,                 R u l e              6 0 . 0 2         i s           a n       " e s c a p e                   v a l v e "

t h a t          s h o u l d          n o t       b e        e a s i l y             o p e n e d . "                    N C N B          N a t i o n a l                  B a n k               o f         N o r t h

C a r o l i n a         v .          T h r a i l k i l l ,                 8 5 6      S . W . 2 d            1 5 0 ,           1 5 3       ( T e n n . A p p .                     1 9 9 3 ) .                     O u r

c o u r t s          h a v e           a l s o          n o t e d           t h a t       " T e n n e s s e e                         R u l e           o f          C i v i l                 P r o c e d u r e

6 0 . 0 2 ( 5 )          i s          i n t e n d e d              t o       p r o v i d e              r e l i e f              o n l y          i n           t h e        m o s t                  u n i q u e ,

e x c e p t i o n a l ,                o r       e x t r a o r d i n a r y                 s i t u a t i o n s . "                          I d .             a t       1 5 4 .



             T h e         c o u r t s                  h a v e            a p p l i e d               t h e s e               g e n e r a l                   r u l e s                   m u c h            l e s s

s t r i c t l y ,                 h o w e v e r ,           w h e n          t h e      j u d g m e n t                  s o u g h t              t o          b e        r e o p e n e d                    i s       a

d e f a u l t          j u d g m e n t ,                  a n d          w h e n       t h e       d e f a u l t i n g                     p a r t y                 c a n       d e m o n s t r a t e

t h a t      h i s       o r          h e r      f a i l u r e              t o       a p p e a r            w a s            r e a s o n a b l y                    e x c u s a b l e .                           T h e

S u p r e m e         C o u r t            n o t e d        t h i s         d i s t i n c t i o n                 i n         t h e      c a s e          o f         T e n n e s s e e                     D e p t .

o f       H u m a n       S e r v i c e s                 v .       B a r b e e ,              6 8 9         S . W . 2 d                8 6 3 ,           8 6 7           ( T e n n .                   1 9 8 5 ) ,

s t a t i n g          t h a t             " c o u r t s          o f t e n          a p p l y           a        d i f f e r e n t                s t a n d a r d                     w h e n              f a c e d

w i t h      a      R u l e          6 0      m o t i o n           i n       r e g a r d          t o        a        d e f a u l t            j u d g m e n t .                      .         . R u l e           6 0

i s       c o n s t r u e d                  w i t h        l i b e r a l i t y                  t o         a f f o r d                 r e l i e f                  f r o m              a          d e f a u l t



                                                                                                   6
j u d g m e n t . "                         I d .           I n           K e c k          v .          N a t i o n w i d e                  S y s t e m s ,            I n c . ,                   4 9 9          S . W . 2 d

2 6 6 ,       2 6 7          ( T e n n . A p p .                        1 9 7 3 ) ,              t h i s          c o u r t            n o t e d :



                                  O   n    e     c a n     f i n d    n u m e r o u s     d e c i s i o n s     w h e r e                                                           t     h    e
                                  c   o    u r t s m a k e i t c l e a r t h e y a r e a n x i o u s t o                                                                            s     e    e
                                  c   a    s e s d e t e r m i n e d o n t h e m e r i t s w h e n e v e r                                                                        s u     c    h
                                  i   s      p o s s i b l e .      I t s e e m s t o b e a u n i v e r s a l                                                                     r u     l    e
                                  t   h    a t w h e n t h e r e i s a r e a s o n a b l e d o u b t a                                                                        s           t    o
                                  w   h    e t h e r a d e f a u l t j u d g m e n t s h o u l d b e s e t a                                                                      s   i   d    e
                                  u   p    o n      p r o p e r    a p p l i c a t i o n ,      t h e    c o u r t      s h                                                       o   u   l    d
                                  e   x    e r c i s e i t s d i s c r e t i o n i n f a v o r o f g r a n                                                                        t   i   n    g
                                  t   h    e a p p l i c a t i o n s o a s t o p e r m i t a d e t e r m                                                                          i   n   a    -
                                  t   i    o n o f t h e c a u s e u p o n t h e m e r i t s .


I d . ;           a c c o r d                   T e n n e s s e e                     S t a t e               B a n k          v .       L a y ,          6 0 9         S . W . 2 d                     5 2 5 ,          5 2 7

( T e n n . A p p .                       1 9 8 0 ) ,               N e l s o n                   v .           S i m p s o n ,                 8 2 6       S . W . 2 d                       4 8 3 ,              4 8 5 - 8 7

( T e n n . A p p .                   1 9 9 1 ) .                   T h e             p r i m a r y              r e a s o n            f o r         t h i s         p r i n c i p l e                      i s       t h a t

" t h e       l a w              d e l i g h t s                  i n          g i v i n g              t o       e v e r y            [ p e r s o n ]            a      d a y                i n       c o u r t          t o

m a k e           h i s          d e f e n s e . "                       K e c k ,              4 9 9           S . W . 2 d            a t        2 6 8 ,         c i t i n g                      R o b e r t s           v .

S t e w a r t ,              9        T e n n .             3 9 0 ,             3 9 2       ( 1 8 3 0 ) .



              I n          t h e           p r e s e n t                c a s e ,           t h e             s u m m o n s            a l l e g e d l y              s e r v e d                   u p o n          S m i t h

i s       n o t           c o n t a i n e d                  i n              t h e       r e c o r d                 b e f o r e            u s .          A s        n o t e d                    a b o v e ,          t h e

m o t i o n s              i n            t h e        r e c o r d                    f i l e d           s u b s e q u e n t                   t o      t h e          i n i t i a l                    p e t i t i o n

i n c l u d e               c e r t i f i c a t e s                             o f        s e r v i c e                 c e r t i f y i n g                t h a t               c o p i e s                  o f       t h e

m o t i o n s             w e r e               s e r v e d             o n         C a r l t o n              S m i t h         a t     3 4 0 7         M c P h e r s o n                         S t r e e t .           I n

h i s       m o t i o n                   t o       s e t         a s i d e               t h e          j u d g m e n t ,                S m i t h         a l l e g e s                      t h a t             M c N a i r

p r o v i d e d             t h i s               a d d r e s s               t o       t h e      d e p u t y             s h e r i f f r e s p o n s i b l e f o r                                          s e r v i n g

t h e       s u m m o n s                   o n      S m i t h ,                 k n o w i n g                 t h a t         t h e         a d d r e s s            w a s           i n c o r r e c t                  a n d

t h a t       S m i t h               r e s i d e d                e l s e w h e r e .                          I t      i s         i n t e r e s t i n g              t o           n o t e               t h a t      t h e



                                                                                                                  7
a d d r e s s            i n           t h e                s u b s e q u e n t                       c e r t i f i c a t e s                     o f      s e r v i c e ,             3 4 0 7             M c P h e r s o n ,

w a s        t h e       s a m e                    a d d r e s s                     a t      w h i c h              M c N a i r           w a s          r e s i d i n g .



               T h e           W e s t e r n                               S e c t i o n              o f          t h i s         c o u r t ,             w h e n        f a c e d               w i t h         c i r c u m -

s t a n c e s            r e m a r k a b l y                                  s i m i l a r                 t o       t h o s e          o f       t h i s          c a s e ,         s t a t e d :


                                   I    t            i s              o u r v i e w t h a t a j u d g m e n t , o b t a i n                                                    e d u          p   o   n
                                   a        f       a l     s        e r e t u r n m a d e b y t h e s h e r i f f w h e t                                                      h e r         t   h   e
                                   r    e       t    u r        n          w a s m a d e i n g o o d f a i t h o r n o t , o                                                   p e r a        t   e   s
                                   a    s               a                f r a u d    u p o n  t h e    C o u r t w h e n  t h e                                                      C o     u   r   t
                                   e    n       t    e r        s           a j u d g m e n t b a s e d o n t h e r e t u r n                                                  w i t h            n   o
                                   k    n       o     w l        e     d g e o f s u c h l a w s u i t o n t h e p a r t                                                          o f         t   h   e
                                   p    a       r    t y                a g a i n s t w h o m t h e j u d g m e n t i s r e                                                    n d e r        e   d   .
                                   N    o            [ c        o     u r t ] w o u l d k n o w i n g l y e n t e r s u c h                                                    a j u          d   g   -
                                   m    e       n    t      a        s i t d e p r i v e s a p a r t y o f t h e f u n d                                                       a m e n        t   a   l
                                   c    o       n    s t        i     t u t i o n a l r i g h t o f d u e p r o c e s s . T e                                                  n n e s        s   e   e
                                   C    o       n    s t        i     t u t i o n A r t i c l e 1 , § 8 ; U n i t e d                                                              S t a      t   e   s
                                   C    o       n    s t        i     t u t i o n , A m e n d m e n t V .

                                   T h e r e f o r e , t h i s c a s e w a s n o t                                                                       s u b j e c t t o d i s -
                                   m i s s a l f o r f a i l u r e t o c o m p l y                                                                      w i t h R u l e 6 0 a s
                                   f o u n d b y t h e C h a n c e l l o r .


H a w l e y            v .         L a v e l l e ,                            6 0 2          S . W . 2 d              4 9 9 ,          5 0 2       ( T e n n . A p p .                1 9 8 0 ) .



               I t           i s                a x i o m a t i c                           t h a t           " [ a ]             f u n d a m e n t a l                 r e q u i r e m e n t                      o f      d u e

p r o c e s s                i s            n o t i c e                       a n d          a n         o p p o r t u n i t y                     t o       b e       h e a r d . "                  P h i l l i p s         v .

S t a t e            B d .         o f              R e g e n t s ,                     8 6 3          S . W . 2 d             4 5 ,        5 0          ( T e n n .         1 9 9 3 ) ;              s e e       a l s o     I n

r e         R i g g s ,                6 1 2                    S . W . 2 d                 4 6 1 ,          4 6 5           ( T e n n . A p p .                   1 9 8 0 )          ( " I n              l i t i g a t i o n

b e t w e e n                p r i v a t e                            p a r t i e s                o v e r            p r i v a t e               r i g h t s ,          i t          i s         w e l l - s e t t l e d

t h a t        d u e          p r o c e s s                           o f      l a w s             r e q u i r e s                t h a t         b o t h          n o t i c e         a n d          a n      o p p o r t u -

n i t y        t o      b e            h e a r d                     b e      g i v e n            t o        n e c e s s a r y                p a r t i e s           a s      t o         t h e          e s s e n t i a l s

o f     a     j u d i c i a l                        p r o c e e d i n g . " ) ;                                  R e d d        v .    T e n n e s s e e              D e p t .            o f           S a f e t y ,     8 9 5

S . W . 2 d            3 3 2 ,              3 3 5                    ( T e n n .             1 9 9 5 ) .                I n        t h i s         c a s e ,          S m i t h             a l l e g e s           h e     w a s

                                                                                                                             8
p u r p o s e f u l l y               d e p r i v e d                o f             n o t i c e             o f      t h e          p r o c e e d i n g             a g a i n s t        h i m .        H e

w a s      c e r t a i n l y                  d e p r i v e d                        o f       a n           o p p o r t u n i t y               t o           b e         h e a r d ,       a n d       t o

p r e s e n t       s u p p o r t i n g                     e v i d e n c e ,                      w h e n         t h e         C h a n c e r y             C o u r t        d i s m i s s e d        h i s

m o t i o n         w i t h o u t                   h i s        p r e s e n c e                            i n       t h e            c o u r t r o o m .                      U n d e r         t h e s e

c i r c u m s t a n c e s ,                   w e      a r e          o f              t h e         o p i n i o n               t h a t     t h e           m e r i t s          o f    t h e       c a s e

s h o u l d      b e         r e o p e n e d ,               a n d         s h o u l d                r e c e i v e              a     f u l l    a n d            f a i r      e x a m i n a t i o n .

S m i t h ' s          c o n s t i t u t i o n a l                         r i g h t                t o       d u e        p r o c e s s         r e q u i r e s                a s     m u c h .



            T h e        j u d g m e n t              o f      t h e              t r i a l               c o u r t        i s       v a c a t e d           i n     i t s      e n t i r e t y        a n d

t h e     c a s e       i s      r e m a n d e d               f o r             a         f u l l         c o n s i d e r a t i o n               o f         t h e         m e r i t s .        C o s t s

o n     a p p e a l           a r e         a s s e s s e d                t o             t h e      a p p e l l e e .




                                                                                     P E R         C U R I U M          O R D E R



                              T h e f o r e g o i n g o p i n i o n , p r e p a r e d b y J u d g e D o n T . M c M u r r a y ,

l a t e       m e m b e r             o f      t h e          C o u r t                    a n d           n o w      d e c e a s e d ,                i s         n o w        a p p r o v e d        a n d

a d o p t e d          a s      t h e         o p i n i o n                o f             t h e      C o u r t .




                                                                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                      H o u s t o n M . G o d d a r d , P . J .



                                                                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                      C h a r l e s D . S u s a n o , J r . , J .




                                                                                                              9